FILED IN
                                                              12th COURT OF APPEALS
                      NACOGDOCHES COUNTY                           TYLER, TEXAS
                                District Clerk                8/28/2015 2:25:44 PM
                              Loretta Cammack                      CATHY S. LUSK
                                                                       Clerk

August 28, 2015


Honorable Cathy S. Lusk, Clerk
Twelfth Court of Appeals
1517 W. Front St., Ste 354
Tyler, Texas 75702


In Re: Case Number: F1219309 Melanie Rose Arnold

Dear Ms. Lusk,

Please find enclosed the Mandate in the above numbered and styled case.
Thank you for your time and courtesies.


Yours Very Truly,


Loretta Cammack
District Clerk
Nacogdoches County, Texas

_Laurie Phillips     _
By: Laurie Phillips Deputy District Clerk




                          101 West Main Street, Room 120
                              Nacogdoches, TX 75961
                        (936) 560-7730 ▪ (936) 560-7839 Fax
                          lcammack@co.nacogdoches.tx.us
                                                                                               .·.'I>




                     *******************************,~:~.~.~~t~**.*.-J::,*~;~ . ,.".;;~
                                                           v'    -·CHIEF )USTICil                                                                                                                                               CLERK.
)AMES T. WORTH !iN                                                                                                                                           Ci:.Tflv's. LUSK
                                               TwELFrH COURT OF APPEALSIt:                                       ~~ P' r-1 ....
jUSTICES                                                                                              I   d     llUG Lb                     /:ii'''/!QCEf!:~STAFFATTORNEY
BRIAN HOY I.E                                                                                                                                                MI:.RGARiiT HUSSHY
GREG NE~l.liY

                                                                                                          \., -....____ _                         ·'' .,-:.,;~~'(__,
                                                                                                                            ~"-    .--.-~   ' ..... -,- r., ..... ~--··
                                                                                                                                   .    "      • ~    ~-' L (.   i \ ~\

           August 24,2015


           Ms. Loretta Cammack
           District Clerk
           10 I West Main Street
           Room 120
           Nacogdoches, TX 75961
           * DELIVERED VIA E-MAIL                   *
           RE:       Case Number:                           12-14-00270-CR
                     Trial Court Case Number:               Fl219309

           Style:    Melanie Rose Arnold
                     v.
                     The State ofTexas

           Pursuant to Rule 18.1 of the Texas Rules of Appellate Procedure, enclosed herewith is the
           Mandate issued in the above cause. When the District or County Clerk has executed the
           Mandate in accordance with the opinion of this Court, the Clerk is requested to fill in the
           information below and to return the attached copy to this office.

           Very truly yours,

           CATHY S. LUSK, CLERK




           C Ms. Nicole D. Lostracco (DELIVERED VIA E-MAIL)
           C Ms. Georgia B. Kimmey (DELIVERED VIA E-MAIL)
           : Melanie Rose Arnold

           Mandate executed on :Z,g-1-h day of                     Ciaquor                         , 20 15.
           Briefexplanation ofaction taken:                /YJ'£/ani't. fJrOo)d                ('ftn41(}.5                        .111tt2(CecG1ed.

                                 ~~ ~                                                       ~ District/County Clerk
                          1517 MIST FRONT S'I'RHBT • SUrrH 354 • l'YLHR. TX 75702 • Till.: 903-593-8471 • FAX: 903-593-2193
   Serving Anderson, Angelina, Cherokee, Gregg Henderson, Houston, Nacogdoches. Rains, Rusk Sabine, San Augustine, Shelby, Smith Trinity, Upshur, Van
                                                               Zandt and Wood Counties
                                                            www.12thcoa.courts.stalc.tx.us